Citation Nr: 0019297	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder, rated as 10 percent disabling from May 10, 1995.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from March 1967 to 
March 1970.  

This appeal arises from an August 1995 rating action of the 
Roanoke, Virginia, regional office (RO).  In that decision, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent evaluation 
effective from May 10, 1995.  

In a September 1998 statement, the veteran raised the issue 
of entitlement to service connection for asthma as secondary 
to his service-connected PTSD.  This claim is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


REMAND

At a VA PTSD examination conducted in July 1995, the veteran 
reported that he was experiencing increased problems with 
nightmares and recollections of traumatic in-service events.  
He said that he had decreased concentration, problems with 
recent memory, trouble sleeping, increased tiredness, 
increased feelings of being "stressed out," indecisiveness, 
frequent headaches, passive suicidal or homicidal thoughts, 
hypervigilance, and increasing symptoms of arousal.  
Additionally, the veteran stated that he avoided crowds, was 
mostly a loner, and felt detached from others.  He reported 
that he occasionally drove to the lake in the middle of the 
night for no reason.  He denied any auditory or visual 
hallucinations.  

Mental status evaluation demonstrated that the veteran was 
appropriately dressed, slightly anxious and depressed, 
oriented to person, place, time, and situation, and was able 
to spell "world" backwards.  He was able to explain common 
problems well and had coherent speech.  He had fair eye 
contact when talking.  His mood was described as anxious, 
unhappy, and sad.  His affect was restricted in range and 
intensity.  His intellect was considered average, and he had 
some problems with 

recent memory.  His thoughts were logical, coherent, and 
goal-directed.  There was no psychotic thinking, no suicidal 
or homicidal ideation, no auditory or visual hallucinations, 
no flight of ideas, and no looseness of associations.  His 
judgment was considered good and his insight was fair.  

Based on these complaints and mental status evaluation 
findings, the examiner described the veteran's PTSD as 
"mild" and provided a Global Assessment of Functioning 
(GAF) score of 75.  In particular, the examiner explained 
that the veteran was functioning reasonably well 
occupationally, but that he had problems functioning socially 
due to his symptoms of avoidance, hypervigilance, and 
increased startle response.  The examiner reiterated the 
veteran's report that he tended to isolate himself and to 
avoid crowds.  

At a January 1997 VA examination, the veteran reported that 
he experienced nightmares and intrusive thoughts of traumatic 
events of his military service.  He said that he had 
difficulty sleeping, and avoided stimuli associated with his 
traumatic experiences.  He complained of a general numbing of 
responsiveness, a lack of interest in most activities, and 
detachment from others (including his wife and children).  
Also noted were symptoms of increased arousal, difficulty 
concentrating, hypervigilance at times, and an exaggerated 
startle response.  

Objective findings on examination demonstrated that the 
veteran was casually dressed, alert, and fully oriented.  He 
had good hygiene and grooming.  He had generally poor eye 
contact, but his social skills were considered appropriate.  
His speech was clear and was not pressured; it was of average 
production.  There was some mild psychomotor agitation, a 
normal energy level, and a mildly dysthymic mood.  He had a 
somewhat restricted affect.  His thought processes were 
rationale, well-organized, and goal-directed.  His 
concentration and attention were adequate, and his memory for 
remote information was generally intact.  He was able to 
perform serial sevens without difficulty, and there was no 
gross disturbance of thought.  There were no hallucinations, 
delusions, or ideas of reference.  His judgment and insight 
were fair, and his impulse control was adequate.  His 
intelligence was considered average.  


Based on these complaints and objective evaluation findings, 
the examiner described the veteran's PTSD as "moderate" and 
provided a GAF score of 65.  Additionally, the examiner 
expressed his opinion that the veteran's PTSD symptoms 
"seem[ed] to have a significant impact on his social and 
occupational functioning."  According to the examiner's 
report, although the veteran had been married for sometime, 
he described a number of incidents of separation during the 
marriage, as well as significant distress in his relationship 
with his wife and children.  Furthermore, it was noted that, 
while the veteran had been employed consistently for more 
than a decade, he reported having a number of job changes 
within the same company.  

As suggested by the two examinations described above, the 
veteran's disability seems to have worsened with time.  In 
particular, the Board of Veterans' Appeals (Board) notes that 
the examiner who conducted the July 1995 evaluation concluded 
that the veteran's PTSD was "mild," that a GAF score of 75 
was appropriate, and that he was functioning reasonably well 
occupationally.  Subsequently, at the January 1997 VA 
evaluation, the examiner concluded that the veteran's PTSD 
was "moderate," that a GAF score of 65 was appropriate, and 
that the veteran's PTSD symptoms "seem[ed] to have a 
significant impact on his social and occupational 
functioning."  

Subsequently prepared medical records reflect continued 
outpatient psychiatric treatment.  In February 1999, the 
veteran was offered psychiatric admission but declined.  He 
was then referred to the Mental Health Clinic.  

At a treatment session conducted in March 1999, the veteran 
complained of being nervous and agitated, of having no 
energy, and of experiencing no improvement in his sleeping 
problems.  Although the examiner concluded that the veteran 
was dealing with his stress in a slightly better fashion, no 
specific opinion as to the effect of PTSD on the veteran's 
social and industrial adaptability was provided.  
Consequently, given the apparent need for continued 
treatment, albeit on a somewhat irregular basis, and because 
the two examinations described above 

suggest a worsening condition over time, the Board finds that 
further evidentiary development would be helpful, especially 
as to ascertaining the current level of disability.  

In view of the foregoing discussion, this case is REMANDED to 
the RO for the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any ongoing treatment 
for his service-connected PTSD.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the extent of his PTSD.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to identify the severity of the veteran's 
PTSD by identifying all disabling 
manifestations and by providing an 
opinion as to the overall effect of this 
disability on his social and occupational 
adaptability.  A GAF score should be 
provided along with an explanation of the 
score's meaning in the context of 
applicable rating criteria.  Findings 
necessary to apply both old and new 
rating criteria should be made.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (1999).  

3.  After the development requested above 
has been completed, the RO should 
re-adjudicate the rating issue on appeal.  
In adjudicating this rating claim, the RO 

must consider all the evidence of record 
and all potentially applicable rating 
criteria, including both old and new 
rating criteria for evaluating 
psychiatric disability.  38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 (1999).  
The appropriateness of "staged" ratings 
should also be addressed.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought remains denied, a 
supplemental statement of the case should 
be issued which includes a discussion of 
all relevant evidence received since the 
last supplemental statement of the case 
was furnished to the veteran in February 
1997.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Booth v. Brown, 8 Vet.App. 109 (1995); Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to comply with governing adjudicative procedures and to 
obtain clarifying evidence.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


